DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 10/3/2022 have been fully considered but they are not persuasive.
Applicant’s argument:
The invention of the instant application is how to determine, when there are a plurality of RLM processed (or a plurality of BFD processes) for a plurality of RSs, BWPs, cells, etc., which RLM process (or which BFD process) the terminal uses.
Da Silva, NPL1 and/or any other reference(s) fails to discuss the situation when there are a plurality of RLM processes (or BFD processes) for a plurality of RSs, bandwidth parts, cells, etc., nor could the reference solutions specify how to handle the RLM (or BFD) timer or counter when some or all RSs or RS sets are reset, or some or all BWPs are reconfigured or reset.
Examiner’s response:
Independent claims 1, 16, and 19 all amended with a new limitation “wherein the performing based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter”.  The added limitation did not specify the plurality of RLM processes or the plurality of BFD processes are different RLM processes or different BFD processes for different reference state configuration (comprises BWP, cell, or each carrier…).  One of ordinary skill in the art would take a broadest reasonable interpretation of the claimed plurality of RLM processes or the plurality of BFD processes are multiple RLM processes or the plurality of BFD processes with respect to the same reference state configuration.  Da Silva reference (2020/0059397 A1) discloses in figure 12b, step 1203 recites “each time quality of reference signal is below a first threshold, generate an OOS event”, it indicates that the BFD process of da Silva is a continuous process of monitoring of the reference signal quality by using the monitoring configuration parameters (thresholds Thr-is, Thr-oos, N-oos-bfd or N-is-bfd), therefore the monitoring configuration parameters are used for a plurality of BFD processes; thus satisfied the claimed limitation for the benefit of real-time monitoring of the channel condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over da Silva et al. (US 2020/0059397 A1).
(1) Regarding claim 1:
Da Silva discloses a state detection method for network communication, applied to a terminal, comprising: 
obtaining a monitoring configuration parameter of a reference state, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters; and performing (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213; the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220; and parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224), 
based on the monitoring configuration parameter, a detection process corresponding to the reference state (actions of the beam failure detection layer based on threshold N-oos-bfd and timer-oos-bfd, para. 0233-0235, actions of the radio link monitoring layer based on threshold Thr-oos and Thr-is, para. 0237-0238), 
wherein the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213);
wherein the monitoring configuration parameter comprises at least one of the following information:
a set of reference state configuration parameters configured for each reference signal (RS) of the terminal;
a set of reference state configuration parameters configured for each RS set of the terminal (configuration may comprise one or multiple resource where the particular CSI-RS is transmitted, para. 0213; the examiner interprets the particular CSI-RS for cell-level radio link monitoring and beam failure detection as the claimed RS set of the terminal, therefore, the configuration of the particular CSI-RS is the claimed set of reference state configuration parameters);
a set of reference state configuration parameters configured for each bandwidth part (BWP) of the terminal;
a set of reference state configuration parameters configured for the cell of the terminal (configuration may comprise one or multiple resource where the particular CSI-RS is transmitted for cell-level radio link monitoring and beam failure detection, para. 0213; the examiner interprets the configuration of particular CSI-RS for cell level radio link monitoring and beam failure detection as the claimed set of reference state configuration parameters configured for the cell of the terminal);
a set of reference state configuration parameters configured for each carrier of the terminal; or
a set of reference state configuration parameters configured for each bandwidth or at least one bandwidth combination of the terminal.
da Silva fails to explicitly disclose the performing based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter.
However, the examiner takes a broadest reasonable interpretation of the claimed multiple BFD processes as the same BFD processes being performed continuously, and Da Silva reference (2020/0059397 A1) discloses in figure 12b, step 1203 recites “each time quality of reference signal is below a first threshold, generate an OOS event”, it indicates that the BFD process of da Silva is a continuous process of monitoring of the reference signal quality by using the monitoring configuration parameters (thresholds Thr-is, Thr-oos, N-oos-bfd or N-is-bfd), therefore the monitoring configuration parameters are used for a plurality of BFD processes; thus satisfied the claimed limitation for the benefit of real-time monitoring of the channel condition.
(2) Regarding claim 16:
da Silva discloses a detection configuration method for network communication, applied to a network device, wherein the method comprises: 
sending a monitoring configuration parameter of a reference state to a terminal, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213; the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220; and parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224); and 
the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213);
wherein the monitoring configuration parameter comprises at least one of the following information:
a set of reference state configuration parameters configured for each reference signal (RS) of the terminal;
a set of reference state configuration parameters configured for each RS set of the terminal (configuration may comprise one or multiple resource where the particular CSI-RS is transmitted, para. 0213; the examiner interprets the particular CSI-RS for cell-level radio link monitoring and beam failure detection as the claimed RS set of the terminal, therefore, the configuration of the particular CSI-RS is the claimed set of reference state configuration parameters);
a set of reference state configuration parameters configured for each bandwidth part (BWP) of the terminal;
a set of reference state configuration parameters configured for the cell of the terminal (configuration may comprise one or multiple resource where the particular CSI-RS is transmitted for cell-level radio link monitoring and beam failure detection, para. 0213; the examiner interprets the configuration of particular CSI-RS for cell level radio link monitoring and beam failure detection as the claimed set of reference state configuration parameters configured for the cell of the terminal);
a set of reference state configuration parameters configured for each carrier of the terminal; or
a set of reference state configuration parameters configured for each bandwidth or at least one bandwidth combination of the terminal.
da Silva fails to explicitly disclose the performing based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter.
However, the examiner takes a broadest reasonable interpretation of the claimed multiple BFD processes as the same BFD processes being performed continuously, and Da Silva reference (2020/0059397 A1) discloses in figure 12b, step 1203 recites “each time quality of reference signal is below a first threshold, generate an OOS event”, it indicates that the BFD process of da Silva is a continuous process of monitoring of the reference signal quality by using the monitoring configuration parameters (thresholds Thr-is, Thr-oos, N-oos-bfd or N-is-bfd), therefore the monitoring configuration parameters are used for a plurality of BFD processes; thus satisfied the claimed limitation for the benefit of real-time monitoring of the channel condition.
(3) Regarding claim 19:
da Silva discloses a terminal, comprising a memory (The base station 110 and UE 120 may further comprise respective a memory 1470 1530 comprising one or more memory units, para. 0270), a processor, and a computer program that is stored in the memory and capable of running on the processor (The memory is arranged to be used to store e.g. feedback options, information, data, configurations, and applications to perform the methods herein when being executed in the respective base station 110 and UE 120.  In some embodiments, a respective computer program comprises instructions, which when executed by the respective at least one processor, cause the at least one processor of the respective base station 110 and UE 120 to perform the actions above, para. 0271-0272), wherein when the computer program is executed by the processor, steps of a state detection method for network communication are implemented, the method comprises: 
obtaining a monitoring configuration parameter of a reference state, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213; the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220; and parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224); and 
performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state (actions of the beam failure detection layer based on threshold N-oos-bfd and timer-oos-bfd, para. 0233-0235, actions of the radio link monitoring layer based on threshold Thr-oos and Thr-is, para. 0237-0238), wherein 
the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213);
wherein the monitoring configuration parameter comprises at least one of the following information:
a set of reference state configuration parameters configured for each reference signal (RS) of the terminal;
a set of reference state configuration parameters configured for each RS set of the terminal (configuration may comprise one or multiple resource where the particular CSI-RS is transmitted, para. 0213; the examiner interprets the particular CSI-RS for cell-level radio link monitoring and beam failure detection as the claimed RS set of the terminal, therefore, the configuration of the particular CSI-RS is the claimed set of reference state configuration parameters);
a set of reference state configuration parameters configured for each bandwidth part (BWP) of the terminal;
a set of reference state configuration parameters configured for the cell of the terminal (configuration may comprise one or multiple resource where the particular CSI-RS is transmitted for cell-level radio link monitoring and beam failure detection, para. 0213; the examiner interprets the configuration of particular CSI-RS for cell level radio link monitoring and beam failure detection as the claimed set of reference state configuration parameters configured for the cell of the terminal);
a set of reference state configuration parameters configured for each carrier of the terminal; or
a set of reference state configuration parameters configured for each bandwidth or at least one bandwidth combination of the terminal.
da Silva fails to explicitly disclose the performing based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter.
However, the examiner takes a broadest reasonable interpretation of the claimed multiple BFD processes as the same BFD processes being performed continuously, and Da Silva reference (2020/0059397 A1) discloses in figure 12b, step 1203 recites “each time quality of reference signal is below a first threshold, generate an OOS event”, it indicates that the BFD process of da Silva is a continuous process of monitoring of the reference signal quality by using the monitoring configuration parameters (thresholds Thr-is, Thr-oos, N-oos-bfd or N-is-bfd), therefore the monitoring configuration parameters are used for a plurality of BFD processes; thus satisfied the claimed limitation for the benefit of real-time monitoring of the channel condition.
(4) Regarding claim 20:
da Silva discloses all subject matter of claim 1 as discussed in rejection of claim 1 above, and da Silva further discloses a computer-readable storage medium (The base station 110 and UE 120 may further comprise respective a memory 1470 1530 comprising one or more memory units, para. 0270), wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor, the steps of the state detection method for network communication according to claim 1 are implemented.  The memory is arranged to be used to store e.g. feedback options, information, data, configurations, and applications to perform the methods herein when being executed in the respective base station 110 and UE 120.  In some embodiments, a respective computer program comprises instructions, which when executed by the respective at least one processor, cause the at least one processor of the respective base station 110 and UE 120 to perform the actions above, para. 0271-0272).
(5) Regarding claim 4:
da Silva discloses all subject matter of claim 1, and further discloses wherein the one set of reference state configuration parameters comprises at least one of the following parameters: 
a preset counter specific to the reference state or a timing length of a timer specific to the reference state (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213; the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220; and parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224; UE monitoring actions, para. 0232), 
wherein when the reference state comprises the RLM, the preset counter comprises an out- of-sync counter and an in-sync counter (the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220); and when the reference state comprises the BFD, the preset counter comprises a beam failure instance counter (parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224, these counters are started once the first OOS event arrives, para. 0232; when the number of OOS events reaches N-oos-bfd, the UE should declare the detection of beam failure, para. 0234, the examiner interprets the threshold N-oos-bfd for the counter as the claimed a beam failure instance counter).
(7) Regarding claim 5:
da Silva discloses all subject matter of claim 1, and da Silva further discloses wherein the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state comprises at least one of the following manners: 
running one reference state process configured for the terminal (actions of the beam failure detection layer and actions of the radio link monitoring layer, para. 0233-0234 and 0237-0238); 
running at least one reference state process configured for an RS; 
running at least one reference state process configured for an RS set; running at least one reference state process configured for a BWP; 
running at least one reference state process configured for a bandwidth; 
running at least one reference state process configured for a bandwidth combination; 
running at least one reference state process configured for a cell; or 
running at least one reference state process configured for a carrier.
(8) Regarding claim 6:
da Silva discloses all subject matter of claim 5, and da Silva further discloses wherein when there are at least two running reference state processes (failure detection layer and radio link monitoring), the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises at least one of the following manners: 
each reference state process being corresponding to one RS (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213); 
each reference state process being corresponding to one RS set; 
each reference state process being corresponding to one BWP; 
each reference state process being corresponding to one cell; 
each reference state process being corresponding to one carrier; 
each reference state process being corresponding to one bandwidth; or 
each reference state process being corresponding to one bandwidth combination.
(9) Regarding claim 10:
da Silva discloses all subject matter of claim 5, and da Silva further discloses wherein the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises: 
when at least one reference state process (BFD) is running and when a reference state reset condition exists, resetting a target reference state (when the number of OOS events reaches N-oos-bfd, the UE starts a timer Timer-oos-bfd and starts to count IS events. If the timer expires while the number of counted IS events have not reached N-is-bfd, the UE should declare the detection of beam failure and invoke a beam recovery procedure. If the number of counted IS events reaches N-s-bfd, while the timer is running, the UE should leave that condition and stop the timer. This provides some time to the UE to recover without the need to indicate the network and/or the network to recover based on L1 reporting not triggered by beam failure detection, para. 0235, since counters for BFD and RLM are started once the first OOS event arrives (para. 232), therefore, when beam is recovered, the counter for RLM is also reset).
(10) Regarding claim 13:
da Silva further discloses wherein the target reference state (RLM) comprises one of the following information: 
a reference state (RLM) configured for at least one of the terminal (UE) (the UE should wait for the timer to finish before RLF is declared, para. 0227), the RS, the RS set, the BWP, the cell, the carrier, the bandwidth, or the bandwidth combination; and 
a reference state configured for at least one of an RS, an RS set, a BWP, a cell (as shown in figure 10, the RLM process involve selecting of best cell, para. 0062), a carrier, a bandwidth, or a bandwidth combination that have been reset.

Claims 1, 3, 5-6, 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (3GPP TSG-RAN WG@ Meeting 102, R2-1808416 by Huawei, Reset of BFR timers and counters with RLM reconfiguration) in view of da Silva et al. (US 2020/0059397 A1).
(1) Regarding claim 1:
NPL1 discloses a state detection method for network communication, applied to a terminal, comprising: 
obtaining a monitoring configuration parameter of a reference state (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion), wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (page 2, RadioLinkMonitoringConfig field descriptions (beamFailureDetectionTimer, beamFailureInstanceMaxCount, and failureDetectionResourceToAddModList) and RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure); and
performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state (RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure, page 2), 
wherein the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion);
wherein the monitoring configuration parameter comprises at least one of the following information:
a set of reference state configuration parameters configured for each reference signal (RS) of the terminal;
a set of reference state configuration parameters configured for each RS set of the terminal;
a set of reference state configuration parameters configured for each bandwidth part (BWP) of the terminal (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, under failureDetectionResourceToAddModList);
a set of reference state configuration parameters configured for the cell of the terminal;
a set of reference state configuration parameters configured for each carrier of the terminal; or
a set of reference state configuration parameters configured for each bandwidth or at least one bandwidth combination of the terminal.
NPL1 fails to explicitly disclose the performing based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter.
However, da Silva teaches a continuous process of monitoring of the reference signal quality by using the monitoring configuration parameters (as discloses in figure 12b, step 1203 recites “each time quality of reference signal is below a first threshold, generate an OOS event”, therefore, da Silva uses the parameter(thresholds Thr-is, Thr-oos, N-oos-bfd or N-is-bfd) for continuously BFD (the examiner takes a broadest reasonable interpretation of the claimed multiple BFD processes as performing the same BFD processes multiple times).
It is desirable to perform based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter because it enables continuously monitoring of the channel condition and avoid data loss due to beam failure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of de Silva in the method of NPL1 for the benefit of preventing data loss due to beam failure.
(2) Regarding claim 16:
NPL1 discloses a detection configuration method for network communication, applied to a network device, wherein the method comprises: 
sending a monitoring configuration parameter of a reference state to a terminal, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion), wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (page 2, RadioLinkMonitoringConfig field descriptions (beamFailureDetectionTimer, beamFailureInstanceMaxCount, and failureDetectionResourceToAddModList) and RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure); and 
the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion);
wherein the monitoring configuration parameter comprises at least one of the following information:
a set of reference state configuration parameters configured for each reference signal (RS) of the terminal;
a set of reference state configuration parameters configured for each RS set of the terminal;
a set of reference state configuration parameters configured for each bandwidth part (BWP) of the terminal (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, under failureDetectionResourceToAddModList);
a set of reference state configuration parameters configured for the cell of the terminal;
a set of reference state configuration parameters configured for each carrier of the terminal; or
a set of reference state configuration parameters configured for each bandwidth or at least one bandwidth combination of the terminal.
NPL1 fails to explicitly disclose the performing based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter.
However, da Silva teaches a continuous process of monitoring of the reference signal quality by using the monitoring configuration parameters (as discloses in figure 12b, step 1203 recites “each time quality of reference signal is below a first threshold, generate an OOS event”, therefore, da Silva uses the parameter(thresholds Thr-is, Thr-oos, N-oos-bfd or N-is-bfd) for continuously BFD (the examiner takes a broadest reasonable interpretation of the claimed multiple BFD processes as performing the same BFD processes multiple times).
It is desirable to perform based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter because it enables continuously monitoring of the channel condition and avoid data loss due to beam failure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of de Silva in the method of NPL1 for the benefit of preventing data loss due to beam failure.
(3) Regarding claims 3 and 18:
NPL1 further discloses wherein the at least one BWP comprises at least one activated BWP and/or at least one configured BWP (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, under failureDetectionResourceToAddModList, a BWP is either an activated BWP or configured BWP, so the claimed limitation covers all BWP), and the at least one cell comprises at least one serving cell and/or at least one configured cell (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF), page 2, under failureDetectionResourceToAddModList, a cell can be a serving cell configured cell, therefore, the claimed limitation covers all cell).
(4) Regarding claim 5:
NPL1 further discloses the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state comprises at least one of the following manners: 
running one reference state process configured for the terminal; 
running at least one reference state process configured for an RS; 
running at least one reference state process configured for an RS set; 
running at least one reference state process configured for a BWP (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, section failureDetectionResourcesToAddModList); 
running at least one reference state process configured for a bandwidth; 
running at least one reference state process configured for a bandwidth combination; 
running at least one reference state process configured for a cell; or 
running at least one reference state process configured for a carrier.
(5) Regarding claim 6:
NPL1 further discloses wherein when there are at least two running reference state processes, the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises at least one of the following manners: 
each reference state process being corresponding to one RS; 
each reference state process being corresponding to one RS set; 
each reference state process being corresponding to one BWP (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, section failureDetectionResourcesToAddModList); 
each reference state process being corresponding to one cell; 
each reference state process being corresponding to one carrier; 
each reference state process being corresponding to one bandwidth; or 
each reference state process being corresponding to one bandwidth combination.
(6) Regarding claim 10:
NPL1 further discloses wherein the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises: 
when at least one reference state process (RLF) is running and when a reference state reset condition exists, resetting a target reference state (BLF detection) (When the RS(s) for RLF is reconfigured by the network, the UE resets T310 and the counters related to N310 and N311. When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList).
(7) Regarding claim 11:
NPL1 further discloses wherein the reference state reset condition comprises one of the following cases: 
at least one target resource is reset, reconfigured, activated, deactivated, or switched (When the RS(s) for RLF is reconfigured by the network, the UE resets T310 and the counters related to N310 and N311. When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList, the examiner interprets the reconfigured RS as the claimed target resource); and 
configuration information corresponding to the reference state is reset or reconfigured (RS(s) for RLF is reconfigured by the network), wherein 
the target resource comprises at least one of the RS, the RS set, the BWP, the cell, the carrier, the bandwidth, or the bandwidth combination (When the RS(s) for beam failure detection (BFD) is reconfigured by the network, page 2, section failureDetectionResourcesToAddModList).
(8) Regarding claim 12:
NPL1 further discloses wherein the configuration information comprises at least one of the following information: 
a reference state configuration parameter; or 
a target resource corresponding to the reference state (See also the BeamFailureRecoveryConfig IE (When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList, the examiner interprets the reconfigured RS as the claimed target resource).
(9) Regarding claim 13:
NPL1 further discloses wherein the target reference state comprises one of the following information: 
a reference state configured for at least one of the terminal (UE, page 2, section failureDetectionResourcesToAddModList), the RS, the RS set, the BWP, the cell, the carrier, the bandwidth, or the bandwidth combination; and 
a reference state configured for at least one of an RS, an RS set, a BWP (The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, section failureDetectionResourcesToAddModList), a cell, a carrier, a bandwidth, or a bandwidth combination that have been reset.
(10) Regarding claim 14:
NPL1 further discloses wherein the resetting a target reference state comprises: 
resetting at least some parameters of reference state configuration parameters corresponding to the target reference state (When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList).
(11) Regarding claim 15:
NPL1 further discloses wherein the resetting at least some parameters comprises at least one of the following manners: 
resetting or stopping a timer (the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList); or 
resetting a preset counter, 
wherein when the reference state comprises the RLM, the preset counter comprises an out-of-sync counter and an in-sync counter; and when the reference state comprises the BFD, the preset counter comprises a beam failure instance counter (counter related to beamFailurelnstanceMaxCount) (the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList).
(12) Regarding claim 20:
NPL1 and da Silva together discloses all subject matter of claim 1, and da Silva further discloses a computer-readable storage medium (The base station 110 and UE 120 may further comprise respective a memory 1470 1530 comprising one or more memory units, para. 0270), wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor, the steps of the state detection method for network communication according to claim 1 are implemented.  The memory is arranged to be used to store e.g. feedback options, information, data, configurations, and applications to perform the methods herein when being executed in the respective base station 110 and UE 120.  In some embodiments, a respective computer program comprises instructions, which when executed by the respective at least one processor, cause the at least one processor of the respective base station 110 and UE 120 to perform the actions above, para. 0271-0272).
It is desirable to have a non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor to implement the steps of the state detection method for network communication according to claim 1 because it performs the same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the teaching of de Silva to implement the method of NPL1 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (3GPP TSG-RAN WG@ Meeting 102, R2-1808416 by Huawei, Reset of BFR timers and counters with RLM reconfiguration) in view of da Silva et al. (US 2020/0059397 A1) and Kazmi et al. (US 2017/0093544 A1).
Regarding claim 19:
NPL1 discloses a state detection method for network communication, applied to a terminal, comprising: 
obtaining a monitoring configuration parameter of a reference state (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion), wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (page 2, RadioLinkMonitoringConfig field descriptions (beamFailureDetectionTimer, beamFailureInstanceMaxCount, and failureDetectionResourceToAddModList) and RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure); and
performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state (RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure, page 2), 
wherein the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion);
wherein the monitoring configuration parameter comprises at least one of the following information:
a set of reference state configuration parameters configured for each reference signal (RS) of the terminal;
a set of reference state configuration parameters configured for each RS set of the terminal;
a set of reference state configuration parameters configured for each bandwidth part (BWP) of the terminal (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, under failureDetectionResourceToAddModList);
a set of reference state configuration parameters configured for the cell of the terminal;
a set of reference state configuration parameters configured for each carrier of the terminal; or
a set of reference state configuration parameters configured for each bandwidth or at least one bandwidth combination of the terminal.
NPL1 fails to explicitly disclose (a) the performing based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter; (b) the UE comprising a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor to perform the method.
With respect to (a), da Silva teaches a continuous process of monitoring of the reference signal quality by using the monitoring configuration parameters (as discloses in figure 12b, step 1203 recites “each time quality of reference signal is below a first threshold, generate an OOS event”, therefore, da Silva uses the parameter(thresholds Thr-is, Thr-oos, N-oos-bfd or N-is-bfd) for continuously BFD (the examiner takes a broadest reasonable interpretation of the claimed multiple BFD processes as performing the same BFD processes multiple times).
It is desirable to perform based on the monitoring configuration parameter, the detection process corresponding to the reference state, comprises performing the detection process to a plurality of RLM processes and/or a plurality of BFD processes based on the monitoring configuration parameter because it enables continuously monitoring of the channel condition and avoid data loss due to beam failure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of de Silva in the method of NPL1 for the benefit of preventing data loss due to beam failure.
With respect to (b), Kazmi discloses a computer program may be carried by a computer program product in each of the UE 900 and the network node 902 in the form of a memory having a computer readable medium and being connected to the processor P. The computer program product or memory M in each of the UE 900 and the network node 902 thus comprises a computer readable medium on which the computer program is stored e.g. in the form of computer program modules or the like to perform a method, (para. 0113).
It is desirable for the UE comprising a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor to perform the method because it perform same function of the hardware for lower cost, higher adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Kazmi to implement the method of NPL1 and da Silva for the benefit for reducing cost and improving the adaptability and flexibility of the UE.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (3GPP TSG-RAN WG@ Meeting 102, R2-1808416 by Huawei, Reset of BFR timers and counters with RLM reconfiguration) in view of da Silva et al. (US 2020/0059397 A1) as applied to claim 6 above, and further in view of Basu Mallick et al. (US 2019/0200248 A1).
(1) Regarding claim 7:
NPL1 and de Silva disclose all subject matter of claim 6, and NPL1 further disclose a cell-RLM and BFD on different BWP, but fails to disclose wherein the each reference state process being corresponding to one cell comprises the terminal being corresponding, in at least two cells, to at least two reference state processes.
However, Basu Mallick discloses regarding the Radio Link Monitoring procedure, the downlink radio link quality of the Primary Cell (“PCell”) is monitored by a UE for the purpose of indicating Out-of-Sync/In-Sync status to higher layers. If the UE is configured with a Secondary Cell Group (“SCG”) and the parameter rlf-TimersAndConstantsSCG is provided by the higher layers and is not set to release, the downlink radio link quality of the Primary Secondary Cell (“PSCell”) of the SCG is monitored by the UE for the purpose of indicating Out-of-Sync/In-Sync status to higher layers. , para. 0032-0033.
It is desirable to have each reference state process being corresponding to one cell comprises the terminal being corresponding, in at least two cells, to at least two reference state processes because it reduces radio link recovery time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Basu Mallick in the method of NPL1 and de Silva for the benefit of reducing radio link recovery time.
(2) Regarding claim 8:
NPL1, da Silva, and Basu Mallick together disclose all subject matter of claim 7, and Basu Mallick further discloses wherein the at least two cells comprise a serving (Primary Cell (“PCell”), para. 0032; the examiner interprets the primary cell as the claimed serving cell),  and/or cell a configured cell.
(3) Regarding claim 9:
NPL1, de Silva, and Basu Mallick together disclose all subject matter of claim 7, and Basu Mallick further discloses wherein the at least two cells comprise at least one primary cell and/or at least one secondary cell (Primary cell (PCell) and Primary Secondary Cell (“PSCell”), para. 0032-0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/20/2022